Exhibit 99.3 Third Quarter 2010 Earnings Supplementary Slides November 11, 2010 Safe Harbor Statement 2 Strong Business Performance §Beat Q3 forecast in both segments §Met cost reduction plan in fab and field §Demand greater than supply - record backlog §Strong Q3 Execution –Record cell outs, OEE, average efficiency and yields in Fabs 1 and 2 –22+% Gen 2 cells on first production run in Fab 3 –Installed more than 70 MW* of power plants –Closed sale of Montalto 28 MW ac solar park 3 * Power plant capacity in MW ac Q4 Confidence / 2011 Visibility §High confidence in Q4 execution –R&C: Fully booked –UPP: On plan to monetize Italian solar parks §Strong growth and high visibility for 2011 –Volume and price established for Commercial business and UPP –~70% booked in Commercial for 2011 –95% booked in North American UPP for 2011 –On plan for $1.08/W Q4 11 efficiency adjusted panel cost v. 14% panels 4 Vertical Integration Strategy Poly Ingot Wafer Cell Panel Upstream §World’s highest efficiency panels §Sustainable differentiated advantage §Drive for scale and cost reduction Install Services Downstream §Adjust rapidly to market conditions §Integrated cost reduction §Premium brand / superior service BOS 5 SPWR Downstream Strategy §World’s highest efficiency panels §Sustainable differentiated advantage §Drive for scale and cost reduction §Multi-year fixed price contracts §NA, EMEA, emerging markets §Integrated cost reduction §NAC: Multi-Qtr fixed price contracts §RLC: global dealer/partner network §Integrated cost reduction EPC Services UPP Segment BOS Sales/ Install Services R&C Segment BOS Poly Ingot Wafer Cell Panel Upstream 6 Diversified Channel / Portfolio §R&C Market Position −Global footprint, #1 in US −Residential:8 countries −Commercial: Direct sales force −#1 in NA, expanding to EU −T5 driving wins: 3.5 MW Macy’s §UPP Market Position −Global reach / direct sales force −5 GW pipeline (~1/3 in EMEA) −Customers buy energy (¢/kWh) −High energy density low LCOE 7 Italy Project Overview Q1 ’10 Q2 ’10 Q3 ’10 Q4 ’10 Q1 ’11 Montalto 20 Montalto 8 Montalto 44 Solare Roma 13 Permitting Construction Financing Sale * MW’s in chart are listed in ac 8 Note: Illustrative 100 GWh / year power plant, Phoenix, AZ SunPower LCOE Advantages SunPower 11% TF Fixed GWh/yr MW 37 46 Acres Inverters 74 92 SunPower delivers the same GWh using far fewer acres and less BOS leading to lower O&M costs SunPower Thin Film 9 SunPower LCOE Advantages SunPower 11% TF Fixed GWh/yr Total $ $200 MM $200 MM $/Wp DC SunPower delivers the same LCOE with a 25% $/Wp price premium SunPower Thin Film Economically equivalent to customer 10 Note: Illustrative 100 GWh / year power plant, Phoenix, AZ Efficiency Adjusted Cost/Watt* Q4’09 Q4’10 Q4’11 SunPower 19% Panel Cost / Watt** Efficiency Adjusted (vs. 14%) Efficiency Adjusted (vs. 11%) 11 *Efficiency adjustments consider the BOS/tracking benefits of high efficiency panels. **Base Cost/Watt excludes freight and pre-op expenses. Comparison: 14% panel on T20 tracking system, 11% panel on fixed tilt. §Cost reduction drivers −Fab 3 JV with AUO −Leveraging R+D investments −Improved manufacturing efficiency −Increased ramp, yield and OEE ($ Millions except per share data) Quarter Ending 10/3/10 Quarter Ending 9/27/09 Quarter Ending 7/4/10 Non-GAAP Revenues R+C UPP Gross Margin % (Non-GAAP) 22.3% 23.1% 26.3% R+C 24.3% 19.6% 26.5% UPP 20.0% 27.9% 26.1% Tax Rate (non-GAAP) 15.4% 25.3% 20.3% Net Income (Loss) (GAAP) Net Income (Loss) (Non- GAAP) Diluted Wtg. Avg. Shares Out. 105.6** 105.0** 96.8* EPS(GAAP) EPS(Non-GAAP) Note: Non-GAAP figures are reconciled to comparable GAAP figures in appendix on company website *notconverted method**if converted method Current and historical figures reflect Q2’10 change to new business unit segmentation 12 Balance Sheet and Financial Outlook §Liquidity –Ended Q310 with $438 million in cash and investments –Repaid $177 million in convertible debt and bank loans –$145 million of additional liquidity available –Shares in Woongjin Energy ~$360 million market value §Capital Expenditures of $4.3 million in Q3; 2010 plan of $125-$150 million §Q3 Free Cash Flow* of $78 million §Q4 FX exposure fully hedged at $1.37 to 1 Euro §Q3 production of 152 MW; 2010 on track to exceed 550 MW *Free Cash Flow is net cash provided by (used in) operating activities less net cash provided by (used in) investing activities. 13 Italian Projects Update §On track to assemble, finance and monetize Italian projects in Q4 –Expect to complete and sell more than 80 MW in 2010 §Montalto 44 MW –Currently marketing €200 million in debt financing –Industry’s first solar bond –Provisional investment grade rating on both tranches of debt –Debt transfers to new owner on sale –Equity sale in negotiation for Q4 close –On schedule for connection to grid in mid-December 2010 §Solare Roma - 13 MW –On schedule to connect and monetize project in December 2010 14 2010 Guidance Q4 FY 2010 Revenue $MM $870-$970 $2,150-2,250 Gross Margin (Non-GAAP) 20-22% 22-23% EPS $/Share (Non-GAAP) $0.95-$1.15 $1.45-$1.65 EPS $/Share (GAAP) $0.45-$0.60 $0.75-$0.90 15 Third Quarter 2010 Earnings Supplementary Slides November 11, 2010 GAAP to Non-GAAP Reconciliation 17 18 Earnings Per Share Calculation 19 Three Months Ended October 3, 2010 GAAP Non-GAAP (in thousands) If Converted Method Not Converted Method If Converted Method Not Converted Method Net income Net income allocated to unvested restricted stock awards Net income allocated to class A and class B common stock Basic weighted-average shares Net income per share - basic Net income (A) Interest expense on 4.75% debentures, net of tax - - Net income allocated to unvested restricted stock awards Net income allocated to class A and class B common stock Diluted weighted-average shares before consideration of 4.5% debentures Shares issued if 100% of 4.5% Debentures are converted to equity - - Diluted weighted-average shares Net income per share - diluted (A) Under the "If Converted Method" we calculated diluted earnings per share using the more dilutive of the following two methods: Method One: Numerator Income Available to Common Shareholders + Interest on 4.5% Debentures, Net of Tax Denominator Stock Outstanding + Common Shares Issued if 100% Coversion of 4.5% Debentures Method Two: Numerator Income Available to Common Shareholders Denominator Stock Outstanding
